On the court’s own motion, the decision of this court handed down May 19, 1958, is amended by striking therefrom the second paragraph and by substituting therefor the following: “ Judgment reversed on the law and the facts, without costs, interlocutory judgment directed to be entered, and action remitted to the trial term for further proceedings not inconsistent with the views hereinbelow set forth said interlocutory judgment is to contain all the provisions of the judgment appealed from except paragraphs ‘11’ and ‘14’, and so much of *719paragraph ‘10’ as follows the words 'from him’. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein.” Present — Wenzel, Acting P. J., Mnrphy, Ughetta, Hallinan and Kleinfeld, JJ. [See ante, p. 716.]